723 S.E.2d 538 (2012)
STATE
v.
Aerie L. WHITEHEAD aka Eric Lamont Whitehead.
No. 279PA11-1.
Supreme Court of North Carolina.
March 8, 2012.
Elizabeth F. Parsons, Assistant Attorney General, for State of North Carolina.
Aerie L. Whitehead, for Whitehead, Aerie L.
Anne M. Gomez, Assistant Appellate Defender, for Whitehead, Aerie L.
Robert A. Evans, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 2nd of December 2011 by Defendant to Dismiss Appeal:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of March 2012."